Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 1 of 35




                   EXHIBIT F
              Defendants' Deposition
                   Designations
 Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 2 of 35



                                  IN THE UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                          Case No.: 17-cv-60426-UU

     ALEKSEJ GUBAREV, XBT HOLDING S.A.,
     AND WEBZILLA, INC.

           Plaintiffs,

     vs.

     BUZZFEED, INC. AND BEN SMITH,

       Defendants.
     ____________________________________/


                                DEFENDANTS’ DEPOSITION DESIGNATIONS


                                                                Plaintiffs'
                                                                  Cross-
                                                               Designation    Defendants'
                                                                Page/Line     Objection to
                         Designation Page/Line   Plaintiffs'     (Exhibit       Cross-         Court
 Witness Name                (Exhibit No.)*      Objections1       No.)       Designation      Ruling
CHRISTOPHER
                                   15:3-4
STEELE                                           N
                                15:21-23         N
                               18:11 – 20:4      N
                               21:14 – 22:4      N
                               23:22 – 24:6      N
                                 31:3-24
                                                                31:25 –
                               32:22 – 33:22
                                                 C             32:19          R. Arg.
                               35:17 – 36:14     N
                                37:8 – 38:15     R, H

     1 A – Authenticity (unexclusively including best evidence rule), Arg – Argumentative, Best Ev –
     Best evidence, C – Completeness, Daubert – Subject to Daubert challenge, Doc Speaks –
     Documents speaks for itself, F – Foundation, H – Hearsay, I – inadmissible matter
     (unexclusively including Daubert challenge), L – foreign language, Leg. – Calls for legal
     conclusion, N – No objection, M – Misstates testimony, P – Privileged, R – Relevance, S –
     Speculation, T – To form (unexclusively including, for instance, speculation, argumentative,
     misstates testimony, calls for legal conclusion), UP – Unfairly Prejudicial,


     4829-9362-5207v.1 0100812-000009
     4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 3 of 35



                                                              Plaintiffs'
                                                                Cross-
                                                             Designation    Defendants'
                                                              Page/Line     Objection to
                      Designation Page/Line    Plaintiffs'     (Exhibit       Cross-       Court
Witness Name              (Exhibit No.)*      Objections1        No.)       Designation    Ruling
                              39:13-23         R
                            40:3 – 42:21       R (40:3-6)
                            45:22 – 48:4       N
                                49:5-7         N
                            49:12 – 52:8       N
                              53:17:00         N
                            54:5 – 55:15       N
                               58:9-11         N
                              66:17-21         N
                           66:23 – 67:12       C (67:7-12)
                            73:10 – 76:8       R, C, UP      76:9-12        N
                              76:13-15        C              76:16-24       N
                            76:25 – 77:8       N
                             83:9 – 88:6      S
                            90:25 – 91:4      F, R
                           91:17 – 92:11       N
                               93:9-12         N
                           98:12 – 99:15       N
                           101:5 – 103:5       N
                              105:3-17        S, H, R, UP
                              117:2-10        N
                             118:19-22         N
                         120:22 – 122:16      R, UP
                                              C (124:21-
                             12:24 – 125:5
                                              125:5), F
                               126:9-15        N
                                128:2-7        N             127:20-25      N
                             133:13-135:3     C, S, H, R     133:12         N
                              135:05:00       S, H, R
                               136:8-10       F, M           138:18-25      N
                              136:12-15       F, M           138:18-25      N
                            137:24 – 138:3    F, M           138:18-25      N
                                 138;5        F, M           138:18-25      N
                            138:18 – 139:5     N
                               Exhibit 4       N


                                                   2
   4829-9362-5207v.1 0100812-000009
   4834-4007-4360v.1 0107109-000005
 Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 4 of 35



                                                              Plaintiffs'
                                                                Cross-
                                                             Designation    Defendants'
                                                              Page/Line     Objection to
                       Designation Page/Line   Plaintiffs'     (Exhibit       Cross-       Court
 Witness Name              (Exhibit No.)*      Objections1       No.)       Designation    Ruling
KONSTYANTYN                       5:1-15
BEZRUCHENKO                                    N
                               6:24 – 7:3      N
                               7:20 – 8:3      N
                              10:14 – 14:8     N
                                16:6-20        R
                                               R, UP, S,
                               17:8 – 28:2
                                               T, H, M
                              29:12 – 32:25    R, C           33:1          N
                                                             33:2,
                                  33:3-12
                                               C             33:13-16       N
                                                             34:23-
                              35:1 – 36:25                   34:25 37:1-
                                               C, R, M, T    2              N
                                   37:3-6      R, T          37:7-16        N
                                 37:17-24      R, T          37:7-16        N
                               38:1 – 39:20    T, S, Arg
                                   40:1-6      R, M, T
                                  43:4-13      T, C
                                 43:23-24      C             43:14-22       R (43:18-24)
                                   44:1-4      N
                                 44:19-22      R
                              46:13 – 50:10    T, R
                                 51:17-18      R
                                  52:1-23      T
                                 53:01:00      N
                                  54:1-25      Arg, T, C
                              55:14 – 57:15    T
                                58:1 – 59:3    R
                                 62:14-19      R             62:20-21       N
                               62:22 – 64:9    T, M, S
                                               R, Arg, T,
                              65:16 – 66:25
                                               S, C
                                                R, Arg, T,
                                 67:02:00
                                               S, C
                                67:14-23       R, T
                               68:1 – 71:2     R, T          71:3-15        N

                                                    3
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 5 of 35



                                                             Plaintiffs'
                                                               Cross-
                                                            Designation Defendants'
                                                             Page/Line    Objection to
                      Designation Page/Line   Plaintiffs'     (Exhibit      Cross-       Court
Witness Name              (Exhibit No.)*      Objections1       No.)      Designation    Ruling
                                                             73:22-
                             75:18 – 77:8                   75:17, 77:9-
                                              R, C, M       14           N
                                              R, T, Arg,
                             77:15 – 78:16
                                              S
                                              R, T, Arg,
                                78:18-19
                                              S
                               79:21-24       R, C, T       79:6-20      R
                              80:4 – 82:6     R, T
                             82:17 – 83:13    R, S
                             84:16 – 85:19    R
                             85:24 – 86:11    R, UP
                               85:15-22       R
                             86:15 – 87:10    Arg, R, M
                                              R, Best Ev,
                             87:12 – 90:10
                                              S, UP, Arg
                                              R, S, UP,
                                90:13-18
                                              Arg, C
                             90:23 – 91:25    R, T
                                                            97:9-16,
                                97:17-22
                                              R, T          97:23-2      N
                                98:19-22      R
                                100:1-21      C, R, UP
                                              M, R, UP,
                            100:25 – 101:2
                                              S
                                              M, R, UP,
                                101:6-16
                                              S
                                 102:5-8      UP, R
                                 106:3-9      R, Arg, S
                                              R, Arg, S,
                               106:12-16
                                              T
                                              R, Arg, S,
                               106:18-19
                                              T
                                               R, Arg, S,
                               106:21-23
                                              T
                                              R, Arg, S,
                                107:1-18
                                              T
                               107:22-23       R, Arg, S,

                                                   4
   4829-9362-5207v.1 0100812-000009
   4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 6 of 35



                                                            Plaintiffs'
                                                              Cross-
                                                           Designation    Defendants'
                                                            Page/Line     Objection to
                      Designation Page/Line    Plaintiffs'   (Exhibit       Cross-        Court
Witness Name              (Exhibit No.)*      Objections1      No.)       Designation     Ruling
                                              T
                                                R, Arg, S,
                             107:25-108:2
                                              T
                               111:1-5        R, T
                           111:14 – 112:25    R, M, T
                              114:1-18        R, C, M, S    114:20        N
                                              R, Arg, S,
                           114:21 – 116:18
                                              T, H
                                               R, Arg, S,
                           115:22 – 116:18
                                              T, H
                                              S, R, H,
                             117:5 – 118:8
                                              Arg
                                               S, R, H,
                               118:10-15
                                              Arg
                               118:17-22      R, Arg
                               118:25:00      R, Arg
                                              R, S, H,
                             119:2 – 120:1    Best Ev, T,
                                              Arg
                                              R, S, H,
                               120:03:00      Best Ev, T,
                                              Arg
                            120:20 – 122:8    R, S, T
                           137:21 – 139:11    R, T
                              139:14-20       R, T
                           139:22 – 140:16    M, R, C      140:18         N
                           140:20 – 142:10    M, R
                           142:17 – 143:25    R, S, T
                               144:3-10       R, T
                                              R, H, R,
                           144:12 – 148:25
                                              Best Ev, C   149:1-3        N
                            149:18 – 150:2    S, R, Arg
                             150:9- 151:7     R, C
                                              Arg, S, M,
                           151:13 – 152:15
                                              R
                                              Arg, S, M,    152:16-17,
                               152:18:00
                                              R            152:20         R (152:16-17)
                               152:21-25       Arg, S, M,

                                                   5
   4829-9362-5207v.1 0100812-000009
   4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 7 of 35



                                                              Plaintiffs'
                                                                Cross-
                                                             Designation    Defendants'
                                                              Page/Line     Objection to
                      Designation Page/Line    Plaintiffs'     (Exhibit       Cross-       Court
Witness Name              (Exhibit No.)*      Objections1        No.)       Designation    Ruling
                                              R
                               153:2-10       Arg, R, M
                              153:13-14       Arg, R, M
                              153:16:00       Arg, R, M
                              153:21-22       Arg, R, M
                            153:24 – 154:3    Arg, R, M
                               154:8-12       Arg, R, M
                                              R, Best Ev,
                            154:17 – 155:2
                                              M, Arg
                                              R, Best Ev,
                                155:4-13
                                              Arg
                                              R, Arg,
                           255:15 – 156:16
                                              Best Ev, T
                            156:21 - 157:5    R, Arg, T
                                              R, Arg, T,
                                157:8-13
                                              S
                                              R, Arg, T,
                               157:15:00
                                              S
                             166:1-168:25     C, M, S, T     165:24-25      R
                               169:2-13       T              169:14         N
                              169:16-18       T
                           169:21 – 170:19    T, Arg
                            170:21 – 176:7    R, S, T
                            176:9 – 179:25    R, T           180:1          N
                            181:1 – 183:23    T, S
                           183:25 – 184:19    T, R
                            184:21 – 186:7    R, T
                                              R, T, UP,
                            186:9 – 190:17
                                              F, Leg.,
                                              R, T, UP,
                           190:20 – 196:23
                                              F, Leg., M
                           196:25 – 199:11    R, M, S
                              199:23-25       R, T, C        200:1          N
                               200:3-4        R, C
                           200:14 – 201:10    R, M           201:12         N
                           201:18 – 206:13    R, C           201:14-18      N
                            202:18 – 206:6    R, S, T

                                                   6
   4829-9362-5207v.1 0100812-000009
   4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 8 of 35



                                                            Plaintiffs'
                                                              Cross-
                                                           Designation    Defendants'
                                                            Page/Line     Objection to
                      Designation Page/Line    Plaintiffs'   (Exhibit       Cross-       Court
Witness Name              (Exhibit No.)*      Objections1      No.)       Designation    Ruling
                                              R, S, M, T,
                              206: - 213:6    Arg, UP, H,
                                              Best Ev, F
                                              R, M, Arg,
                               213:08:00
                                              UP, F
                                              Arg, R, M,
                               213:10:00
                                              UP, F
                                               Arg, R, M,
                              213:13 – 18
                                              UP, F
                                              Arg, R, M,
                           213:20 – 215:23    UP, H, Best
                                              Ev, F
                                              R, UP, H,
                           215:25 – 217:13
                                              Arg, M, S, F
                                              R, UP, S,
                           217:15 – 219:16
                                              M, F
                                              R, UP, S,
                           219:19 – 221:18
                                              M, F          221:19-21     N
                                              R, UP, S, F,
                            221:23 – 222:4
                                              M
                                              R, UP, M,
                            222:6 – 224:13
                                              F, S
                               224:15:00      R, UP, F
                                              R, UP, Arg,
                            224:21 – 225:5
                                              T
                                225:8-17      R, UP, S
                               225:20-22      R, UP, S
                               225:24-25      R, UP, S
                                 227:6-8      R, UP
                                              R, UP, F, S,
                            227:21 – 229:8
                                              T, Arg, C    229:11-12      N
                                              R, C, UP, F,
                           22(;22 – 230:16
                                              M
                           230:24 – 231:13    S, F, R, UP
                                                            2321:22-
                                                           231:1,
                               231:15-20                   232:5-19,
                                              S, F, R, UP, 234:7-         R (234:7-
                                              C            235:17         235:17)

                                                   7
   4829-9362-5207v.1 0100812-000009
   4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 9 of 35



                                                             Plaintiffs'
                                                               Cross-
                                                            Designation    Defendants'
                                                             Page/Line     Objection to
                      Designation Page/Line     Plaintiffs'   (Exhibit       Cross-       Court
Witness Name              (Exhibit No.)*       Objections1      No.)       Designation    Ruling
                         235:16 – 236:14       R, UP, F
                            236:16-20          R, UP, F
                                               R, UP, F,
                            236:22 – 237:7
                                               T, Arg
                                                R, UP, F,
                                237:9-21
                                               Arg
                                               R, UP, F,
                       237:23 – 239:19239:25   Arg, M,
                                               Best Ev
                             240:2 – 244:5     R, UP, F
                                               R, UP, F,
                                244:7-12
                                               T, Arg, M
                                               R, UP, F,
                               244:14-18
                                               T, Arg, M
                                               R, UP, F,
                           244:20 -2 47:21
                                               T, Arg, H
                                               R, UP, F, T,
                               247:23-24
                                               Arg, H
                                               R, UP, F,
                             248:1 – 249:6
                                               Arg, H
                                               R, UP, F,
                               249: 9-10
                                               Arg, H
                                               R, UP, F,
                           249:14 – 251:14     Arg, H, Best
                                               Ev, T, S
                                               R, UP, F,
                               251:16-22       Arg, H, Best
                                               Ev, T, S
                                               R, UP, F,
                            251:25 – 252:8     Arg, H, Best
                                               Ev, T, S
                               252:10-17       F, S
                                               Arg, R, T,
                                               H, UP, F,
                           252:19 – 255:23
                                               Legal, M,
                                               Best Ev
                               256:16-23       C, T, S
                                               C, R, UP, F,
                           259:12 – 261:25
                                               M            259:6-11       N

                                                    8
   4829-9362-5207v.1 0100812-000009
   4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 10 of 35



                                                             Plaintiffs'
                                                               Cross-
                                                            Designation    Defendants'
                                                             Page/Line     Objection to
                       Designation Page/Line    Plaintiffs'   (Exhibit       Cross-       Court
Witness Name               (Exhibit No.)*      Objections1      No.)       Designation    Ruling
                                               R, UP, Arg,
                              262:3 – 263:7
                                               S, F, T      263:8-14       R
                                               R, UP, Arg,
                            263:15 – 264:11
                                               S, F, T
                                               R, UP, S, F,
                            264:13 – 269:13    Best Ev,
                                               Arg,
                                               R, UP, Arg,
                            269:16 – 270:23
                                               T, F
                                               R, UP, Arg,
                            270:25 – 272:18
                                               T, S, M, F
                                               R, UP, Arg,
                            272:20 – 273:16    F, Best Ev,
                                               S, Arg        273:18        N
                                               R, UP, M,
                            274:20 – 275:12
                                               C, F, Arg
                                               R, F, UP,
                            275:14 – 276:23
                                               H, S, M
                                                R, F, UP,
                            276:25 – 279:11
                                               H, S, M, C
                             279:16 – 284:5    R, F, UP
                                                            284:24-
                                284:16-21
                                               R, F, UP     285:3          N
                                 285:6-15      R, F, UP
                                               R, F, UP,
                            285:17 – 287:25    M, T, Arg,
                                               C
                                               R, F, UP,
                                 288:4-22      M, T, Arg,
                                               C
                                               R, F, UP,
                                288:24-25      M, T, Arg,
                                               C
                                               R, F, UP,
                                  289:2-7
                                               M, T
                                               R, F, UP,
                                289:10-12
                                               M, T
                                                R, F, UP,
                                289:14:00
                                               M, T

                                                    9
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 11 of 35



                                                             Plaintiffs'
                                                               Cross-
                                                            Designation    Defendants'
                                                             Page/Line     Objection to
                       Designation Page/Line    Plaintiffs'   (Exhibit       Cross-       Court
Witness Name               (Exhibit No.)*      Objections1      No.)       Designation    Ruling
                                                R, F, UP,
                                289:16:00
                                               M, T
                                                R, F, UP,
                             289:18 – 290:1
                                               M, T
                                                R, F, UP,
                                290:03:00
                                               M, T
                                               R, F, M,
                             291:2 – 292:18
                                               UP, H
                                               R, F, M,
                                292:20:00
                                               UP, H
                                                R, F, M,
                                292:22-24
                                               UP, H
                                                R, F, M,
                              293:1 – 296:9
                                               UP, H, S      292:25        N
                             296:12 – 298:3    N
                                298:05:00      N
                              298:9 – 299:1    N            299:2-14       N
                            299:20 – 301:14    R, UP, F
                                302:3-14       M
                                               Arg, R, UP,
                             302:16 – 308:8
                                               F, H          308:9-11      N
                               308:12-16       R, UP, F
                               308:18-20       R, UP, F
                             308:22 – 309:8    R, UP, F, C 309:9           N
                               309:10-16       R, UP, F     309:17-18      N
                                310:4-15       R, UP, F, S
                                               R, UP, F, S,
                            310:19 – 317:16
                                               H
                               317:18:00       R
                             317:20 – 318:5    R
                               318:9-10        R
                            318:12 – 319:11    R
                             319:13 – 320:2    R
                               Exhibit 1       N
                               Exhibit 2       N
                               Exhibit 3       N
                               Exhibit 4       N
                               Exhibit 5       N
                                                   10
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 12 of 35



                                                               Plaintiffs'
                                                                 Cross-
                                                              Designation    Defendants'
                                                               Page/Line     Objection to
                       Designation Page/Line    Plaintiffs'     (Exhibit       Cross-       Court
 Witness Name              (Exhibit No.)*      Objections1        No.)       Designation    Ruling
                             Exhibit 6         N
                             Exhibit 10        N
                             Exhibit 11        N
                             Exhibit 12        N
                             Exhibit 13        R, UP, H
                             Exhibit 14        R, UP, F
                             Exhibit 15        R, UP, H
                             Exhibit 16        R, UP, H, F
                             Exhibit 17        R, UP, H, F
                             Exhibit 18        R, UP, F, H
                             Exhibit 19        R, UP, F, H
                             Exhibit 20        R, UP, F
                             Exhibit 21        N
                             Exhibit 22        R
                             Exhibit 23        R
MAR
                                  10:4-11
GOEDERICH                                      N
                                 11:13-15      N              11:12          N
                                12:7 – 13:5    N
                                14:6 – 15:4    C
                                 16:14-20      N
                                  17:9-10      T
                              17:13 – 18:10    T
                                 18:17-22      T
                                  19:2-18      N
                               21:2 – 22:11    N
                                 22:16-19      N
                              22:22 – 23:18    T
                              23:21 – 26:24    T
                                27:6 – 31:3    N
                                                               40:25-
                              31:7 – 33:19
                                               N              41:24          N
                               34:6 – 35:5     R
                                35:13-18       N              35:6           N
                              37:18 – 38:3     N
                                39:10-23       N

                                                   11
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 13 of 35



                                                             Plaintiffs'
                                                               Cross-
                                                            Designation    Defendants'
                                                             Page/Line     Objection to
                       Designation Page/Line    Plaintiffs'   (Exhibit       Cross-       Court
Witness Name               (Exhibit No.)*      Objections1      No.)       Designation    Ruling
                               40:20-24        R
                             41:25 – 42:4      N            42:5-7         N
                             42:11 – 43:5      S
                                43:9-12        S
                              48:2 – 49:9      N
                            49:18 – 50:24      N
                                52:1-12        R
                            52:17 – 53:14      R
                                54:6-12        N
                             54:18 – 55:6      N
                            55:14 – 56:13      N
                            56:18 – 57:15      N
                                58:3-15        N
                            59:21 – 60:19      N
                                 61:4-8        N
                               61:15-24        N
                                               S, Doc
                              62:4 – 66:25
                                               Speaks, C
                                67:6-24        R
                              68:1 – 69:10     R
                              71:11 – 73:3     R
                               73:8 – 74:3     S
                               74:5 – 75:9     R
                                 76:5-8        N
                             78:22 – 79”14     R
                                 80:1-4        R
                               80:8 – 81:4     R, UP
                                81:6-14        R
                              81;18 – 82:4     N
                              82:11 – 83:8     R
                              83:18 – 86:9     R, F, UP
                             86:13 – 87:21     R, UP
                              88:3 – 88;12     R, F, UP, H
                             88:15 – 88:23     R, F, UP, H
                                               R, Leg.,
                              89:13 – 90:22
                                               Arg, Doc

                                                   12
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 14 of 35



                                                               Plaintiffs'
                                                                 Cross-
                                                              Designation    Defendants'
                                                               Page/Line     Objection to
                       Designation Page/Line    Plaintiffs'     (Exhibit       Cross-       Court
Witness Name               (Exhibit No.)*      Objections1        No.)       Designation    Ruling
                                               speaks
                                                R, Leg.,
                              91:4 – 93:13     Arg, Doc
                                               speaks
                              93:19 – 96:23     R
                                               R, UP, H, F,
                             97:21 – 105:14
                                               S, M
                                               R, UP, H, F,
                             105:18 – 107:7
                                               M, S           107:8-11       N
                                               R, UP, H, F,
                                107:15-24
                                               S
                                               R, UP, H, F,
                            108:23 – 109:10
                                               S
                               109:14-16        R, UP, F, H
                            109:25 – 111:19     R, UP
                             112:2 – 113:15     R, UP, C      113:16         N
                                                R, UP, M,
                                113:17-20
                                               F, H           113:21         N
                                                R, UP, M,
                             113:22 – 114:1
                                               F, H
                            116:12 – 117:12     R, UP, F, H
                                                R, UP, F,
                             117:17 – 118:3
                                               H, S
                                118:6-18        R, UP, F
                                 119:5-9        R, UP, F      119:10-14      N
                             119:15 – 120:1     R, UP, F, H
                                 120:4-7        R, UP, F, H
                              121:7 – 123:3     R, UP, F, H   123:4-20       N
                             123:21 – 125:2     R, UP, F, H   125:3-8        N
                                125:9-14        R, UP, F
                                                               125:22-
                                125:17-18
                                               R, UP, F       126:8          N
                             126:9 – 127:25    R, UP, F
                                128:6-8        R, UP, F
                             128:16 – 130:6    R, UP, F, H
                               130:16-19       R, UP, F, H
                            132:25 – 141:19    R, UP, F, H
                            143:13 – 144:24    C, R           143:12         N
                                                   13
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 15 of 35



                                                             Plaintiffs'
                                                               Cross-
                                                            Designation    Defendants'
                                                             Page/Line     Objection to
                       Designation Page/Line    Plaintiffs'   (Exhibit       Cross-       Court
Witness Name               (Exhibit No.)*      Objections1      No.)       Designation    Ruling
                                               C, R, UP, F,
                                145:16-22
                                               H            145:9-14       N
                            146:11 – 147:25    C, R, UP
                              148:13-20        R, UP
                              149:11-14        R, UP
                              150:10-20        R, C
                                               R, UP, S,
                              151:1 – 152:8
                                               M, F
                                               R, UP, F, S,
                            155:11 – 165:12
                                               M, Arg
                             165:20 – 166:1    R, UP, F, S
                               166:14-20       R, S, Arg
                            166:20 – 167:25    R, UP, F, S
                                               R, UP, F,
                             168:5 – 170:16
                                               Arg, M
                            170:21 – 173:24    R, UP, T
                                               R, UP, T,
                             174:1 – 175:25
                                               Arg
                                               R, UP, H,
                            176:21 – 179:14
                                               M, F
                             179:19 – 80:23    R, UP, Arg
                             181:24 – 184:3    R, UP, F
                             184:6 – 186:25    R, UP
                                               M, R, UP,
                             187:4 – 187:25
                                               F, Arg
                                               M, R, UP,
                                  188:2-4
                                               F, Arg
                               188:6-26        C, R, UP
                            190:17 – 192:25    R, UP, S
                                               S, R, UP,
                                 193:6-24
                                               T, Arg
                                               S, R, UP,
                                 194:1-25
                                               T, Arg
                               195:9-16        R, UP, Arg
                             196:4 – 198:24    R, UP
                               199:4-19        R, UP
                             200:2 – 203:11    R, UP, S, T
                            203:15 – 204:13    R, T, UP
                                                   14
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 16 of 35



                                                               Plaintiffs'
                                                                 Cross-
                                                              Designation    Defendants'
                                                               Page/Line     Objection to
                       Designation Page/Line    Plaintiffs'     (Exhibit       Cross-       Court
Witness Name               (Exhibit No.)*      Objections1        No.)       Designation    Ruling
                          204:19 – 208:25       R, UP, Arg
                              209:3-6           R, UP
                                                R, UP, M,
                             209:9 – 212:19
                                               T
                                                R, UP, H,
                            212:25 – 222:11
                                               F, Arg
                            222:22 – 223:17     R, UP, C
                             225:2 – 227:10     R, UP
                                                R, UP, F,
                             229:6 – 230:21    Arg, H, Doc
                                               speaks, M
                                                R, UP, H,
                              231:5 – 232:4    Doc speaks,
                                               F, T
                                               UP, R, Doc
                              233:2 – 236:6    speaks, F,
                                               M
                              240:6 – 241:4     UP, R, T, F
                                                              244:22-
                             241:7 – 244:21
                                               UP, R, F, C    245:1          N
                             245:2 – 246:13    R, UP, F
                                               R, UP, S,
                             246:23 – 249:2
                                               H, Arg
                                               R, UP, H,
                                  249:4-6
                                               Arg
                                249:8-17       R, UP
                            249:22 – 250:24    R, UP, S, F
                             251:10 – 252:2    R, UP, F
                               252:10-24       R, UP
                             251:10 – 252:2    R, UP, F
                               252:10-24       R, UP
                             253:9 – 254:16    R, UP
                             24:24 – 255:13    R, UP, F
                                Exhibit 1      N
                                Exhibit 2      N
                                Exhibit 3      N
                                Exhibit 4      N
                                Exhibit 5      N
                                                   15
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 17 of 35



                                                              Plaintiffs'
                                                                Cross-
                                                             Designation    Defendants'
                                                              Page/Line     Objection to
                       Designation Page/Line   Plaintiffs'     (Exhibit       Cross-       Court
 Witness Name              (Exhibit No.)*      Objections1       No.)       Designation    Ruling
                              Exhibit 6        N
                              Exhibit 7        N
                              Exhibit 8        N
                              Exhibit 9        N
                             Exhibit 10        R, UP, H
                             Exhibit 11        R, UP, H
                             Exhibit 12        R, UP, H
                             Exhibit 13        R, UP, H
                             Exhibit 14        R, UP, H
                             Exhibit 15        R, UP, H
                             Exhibit 16        R, UP, H
                             Exhibit 17        R, UP, H
                             Exhibit 18a       R, UP, F
                             Exhibit 18b       R, UP, F
                             Exhibit 19a       R, UP, F
                             Exhibit 19b       R, UP, F
                             Exhibit 20        R, UP, F
                             Exhibit 21        R, UP, F
                             Exhibit 22a       R, UP, H
                             Exhibit 22b       R, UP, H

RAJESH
                                13:9-15:2
MISHRA                                         N             15:3-8         R
                                  15:9-14      N
                                 15:18-23      N
                                16:10-17:3     N
                                  18:2-12      N             18:13-17       R
                               18:25-21:16     N
                                 21:21-24      N
                                 23:6-25:4     F, R          25:8-18        N
                                 26:2-27:5     R
                                 28:1-29:3     S, F
                               30:15-31:12     R
                               32:24-33:22     S, F
                               46:13-46:25     N             47:1-3         N
                               48:22-50:25     M, T          51:2-5         N

                                                   16
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 18 of 35



                                                               Plaintiffs'
                                                                 Cross-
                                                              Designation    Defendants'
                                                               Page/Line     Objection to
                       Designation Page/Line    Plaintiffs'     (Exhibit       Cross-       Court
Witness Name               (Exhibit No.)*      Objections1        No.)       Designation    Ruling
                             52:22-53:7        N
                             58:12-59:7        T
                            59:19-61:24        R
                                               R, F, T, S,
                               63:20-65:8
                                               F
                                               M, R, F, T,
                               65:10-68:1
                                               S
                                 68:8-70:7     S, M, F
                                70:16-71:4     N              70:8-15        N
                                71:25-72:4     N
                               72:23-74:23     S, F, T, M
                                 75:5-77:7     N
                                77:24-79:7     M
                                82:5-84:20     M, T
                                86:5-88:24     N
                               89:24-90:15     N
                                  92:7-21      N
                                 94:5-95:7     N
                               95:21-97:11     N
                                  98:5-24      M
                             100-1:101-14      T
                             101:20-104:15     N
                                106:15-25      R, UP
                              109:7-111:15     S
                                112:15-21      N
                              113:20-116:4     S, F, T, M
                                116:12-16      N
                              117:5-120:23     M, T
                                 121:6-18      T
                               123:6-124:2     R, UP
                             124:12-127:20     M, F
                                 128:6-11      R, UP
                              130:6-131:16     F
                                               R, UP, F,
                              132:15-135:9
                                               M              135:12-22      N
                                 136:1-15      R, UP

                                                   17
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 19 of 35



                                                             Plaintiffs'
                                                               Cross-
                                                            Designation    Defendants'
                                                             Page/Line     Objection to
                       Designation Page/Line    Plaintiffs'   (Exhibit       Cross-       Court
Witness Name               (Exhibit No.)*      Objections1      No.)       Designation    Ruling
                              137:14-24        R, UP
                            138:5-139:20       F, R, M, S
                                141:1-6        N
                            141:12-143:2       R
                              143:13-18        N
                               144:8-13        N
                                145:3-7        R
                              146:10-14        N
                               147:6-12        N
                            148:3-149:23       N
                            150:5-151:13       N
                            152:22-154:9       N            154:10-18      N
                              156:15-21        N
                             158:2-159:8       N
                           159:18-160:14       N
                             161:1-163:9       N
                                               F, T, M,
                              163:25-165:6
                                               UP, R
                             165:15-169:15     N
                             171:12-172:11     M, T
                               177:7-13        F
                               178:4-25        T
                             182:19-183:17     N
                                                            184:25-
                                 185:8-10
                                               N            185:7          N
                                                            193:15-
                                 193:1-14
                                               N            194:2          N
                              194:3-196:17     N
                                198:7-10       N
                              199:3-200:16     N
                              203:13-204:9     N
                              227:25-229:5     R, UP
                             229:14-232:12     R, UP
                                Exhibit 1      F
                                Exhibit 2      F
                                Exhibit 3      N

                                                   18
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 20 of 35



                                                               Plaintiffs'
                                                                 Cross-
                                                              Designation    Defendants'
                                                               Page/Line     Objection to
                       Designation Page/Line    Plaintiffs'     (Exhibit       Cross-       Court
 Witness Name              (Exhibit No.)*      Objections1        No.)       Designation    Ruling
                              Exhibit 4        N
                              Exhibit 8        N
                              Exhibit 9        N
                             Exhibit 10        N
                             Exhibit 11        N
                             Exhibit 12        N
                             Exhibit 13        N
                             Exhibit 14        N
                             Exhibit 18        N
                             Exhibit 19        N
                             Exhibit 20        N
                             Exhibit 21        N
                             Exhibit 22        N
                             Exhibit 23        N
                             Exhibit 24        N
                             Exhibit 25        N
                             Exhibit 26        N
                             Exhibit 27        R, UP, H, F
                             Exhibit 28        R, UP, H, F
                             Exhibit 29        R, UP, H, F
                             Exhibit 30        R, UP, H, F
                             Exhibit 31        N
                             Exhibit 32        N
                             Exhibit 33        N
                             Exhibit 35        N
                             Exhibit 40        N
                             Exhibit 45        N
                             Exhibit 52        R, UP, F
                             Exhibit 53        R, UP, F
NICOLAY DVAS                   21:5-12         N
                            21:20-22:13        N
                            22:22-25:22        N
                              26:7-28:5        N
                            28:18-34:12        N
                             34:21-37:6        UP
                            38:19-43:24        UP, R

                                                   19
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 21 of 35



                                                             Plaintiffs'
                                                               Cross-
                                                            Designation    Defendants'
                                                             Page/Line     Objection to
                       Designation Page/Line    Plaintiffs'   (Exhibit       Cross-       Court
Witness Name               (Exhibit No.)*      Objections1      No.)       Designation    Ruling
                             59:3-60:23         R
                             63:20-64:2         N
                             66:25-68:8         R
                            77:10-83:15         R
                                                No
                                 90:18-19
                                               testimony
                                 91:2-6         T, R
                                92:3-93:4       R
                                                No
                                 96:24-25
                                               testimony
                              97:13-102:20      R, T
                                103:7-22        R
                                                Leg., R,
                              104:11-113:8
                                               UP, S         113:9-19      N
                                 114:7-11       R, UP
                                                No
                                114:21-22
                                               testimony
                               116:10-25        R
                              117:10-118:2      R
                                122:9-11        R
                                                No
                             123:22-126:21
                                               testimony
                               128:8-130:5      R, UP, H
                              131:5-136:20      R, UP, H
                              137:9-139:20     R, UP
                                                R, UP, S,
                              185:17-188:5
                                               M, F
                                                R, UP, S,
                             188:14-190:18
                                               M, F
                               191:3-193:5      R, UP
                              194:18-196:8      R, UP        196:9-13      R
                                 198:1-7        R, UP       198:13-19      N
                             198:20-216:12      R, UP
                                                             221:2-
                              217:6-220:24
                                                R, UP, M    221:22         N
                                 223:2-10       R, UP, S
                                                             225:24-
                             224:20-225:23
                                                R, UP, T    226:9          N
                                                   20
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 22 of 35



                                                             Plaintiffs'
                                                               Cross-
                                                            Designation    Defendants'
                                                             Page/Line     Objection to
                       Designation Page/Line    Plaintiffs'   (Exhibit       Cross-       Court
Witness Name               (Exhibit No.)*      Objections1      No.)       Designation    Ruling
                            226:17-228:5        R, UP
                            233:9-240:20        R, UP, T
                              245:1-12          UP, R       245:13-23      N
                           246:16-247:11        UP, R
                            252:20-257:8        R
                            258:1-260:14        R
                                                             267:7-
                              266:24-267:6
                                                N           268:11         N
                                                UP, R, F,
                             268:12-272:11
                                               M
                                                T, UP, R,
                                  275:3-9
                                               F, M, S
                                               No
                                  279:5-6
                                               testimony
                              279:15-285:1      M
                              285:12-288:1      R
                             288:24-290:17      N
                             295:21-297:14      R
                                298:4-19        N
                              299:22-300:4      N
                                300:7-10        N
                              301:20-305:4      R, UP
                                                R, UP, Doc
                             305:21-317:22
                                               Speaks, S, F
                                Exhibit 1       N
                                Exhibit 6       R
                                Exhibit 8       R
                                Exhibit 16      R
                                Exhibit 23      R
                                Exhibit 28      R
                                Exhibit 29      R
                                Exhibit 30      R
                                Exhibit 32      R
                                Exhibit 33      R, UP
                                Exhibit 34      R, H, UP
                                Exhibit 35      R
                                Exhibit 62      R, H, UP, F
                                                   21
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 23 of 35



                                                              Plaintiffs'
                                                                Cross-
                                                             Designation    Defendants'
                                                              Page/Line     Objection to
                       Designation Page/Line   Plaintiffs'     (Exhibit       Cross-       Court
 Witness Name              (Exhibit No.)*      Objections1       No.)       Designation    Ruling
                             Exhibit 63        R, UP
                             Exhibit 64        R, UP
                             Exhibit 65        R, UP
                             Exhibit 66        R, UP
                             Exhibit 68        R, UP
                             Exhibit 69        R, UP
                             Exhibit 70        R, UP
                             Exhibit 71        R, UP
                             Exhibit 72        R, UP
                             Exhibit 76        R, UP
                             Exhibit 78        R, UP
                             Exhibit 82        R, UP
                             Exhibit 83        N
                             Exhibit 84        N
                             Exhibit 85        N
                             Exhibit 90        N
                             Exhibit 91        N
FUSION GPS
                                  9:15-20
30(b)(6)                                       N
                               23:10-26:15     N
                                 33:2-14       N
                                34:12-37:5     N
                                38:20-40:8     N
                               41:19-44:18     S, H, F, R   45:7-46:2       R, P
                                46:9-48:19     S, H, F
                                49:5-49:17     N
                               49:21-50:15     H, S, F
                                51:20-52:5     N
                                54:7-54:20     N
                                55:3-57:14     N
                                 63:2-10       N           63:11-16         N
                                  64:3-5       H, S
                                64:12-65:9     H, S, UP, R
                               65:18-68:19     H, S, UP, R
                                69:3-70:18     H, S, UP, R
                               71:19-73:21     N

                                                   22
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 24 of 35



                                                              Plaintiffs'
                                                                Cross-
                                                             Designation    Defendants'
                                                              Page/Line     Objection to
                       Designation Page/Line   Plaintiffs'     (Exhibit       Cross-       Court
Witness Name               (Exhibit No.)*      Objections1       No.)       Designation    Ruling
                               74:18-20        N
                                75:7-12        H, S
                             78:21-79:13       N
                               80:2-81:7       N
                              81:20-85:8       H, S, UP, R
                             85:19-90:12       H, S, R
                             99:16-101:8       S, H, C, R    101:9-10       N
                              111:15-20        N
                            113:2-117:16       N
                                                              120:12-14
                              118:17-120:2                   126:17-
                                               S, H, R       127:10         N
                             120:15-124:15     S, H, R        124:13-25     N
                                                             126:17-
                             125:19-126:16
                                                S, H         127:10         N
                                                H (127:12-
                                               14)
                                               H, S
                             127:12-133:21     (131:13-
                                               132:9)
                                               S (133:18-
                                               21)
                              143:20-144:2      N
                               144:10-18        N
                               145:10-14        N
                                146:1-7         N
                             147:20-153:11      S, R, H, UP
                              154:19-155:2      N
                             155:21-156:15      H, S
                              159:13-161:4      N
                                                H, S
                             179:21-183:16     (182:7-       183:17-
                                               183:16       186:9           T
                                                             194:3-
                                                            197:16
                              188:7-191:10                  203:5-204:1
                                                R, S, H,    207:7-
                                               UP, F        211:21          T, MS, H

                                                   23
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 25 of 35



                                                              Plaintiffs'
                                                                Cross-
                                                             Designation    Defendants'
                                                              Page/Line     Objection to
                       Designation Page/Line   Plaintiffs'     (Exhibit       Cross-       Court
Witness Name               (Exhibit No.)*      Objections1       No.)       Designation    Ruling
                                                             117:10-21
                                                             Exhibit 13
                                                              194:3-
                                                             197:16
                                                             203:5-204:1
                               192:6-193:3                   207:7-
                                                             211:21
                                               R, S, H,      117:10-21
                                               UP, F         Exhibit 13     T, MS, H
                                                              194:3-
                                                             197:16
                                                             203:5-204:1
                              193:11-194:2                   207:7-
                                                             211:21
                                                R, S, H,     117:10-21
                                               UP, F         Exhibit 13     T, MS, H
                                                              194:3-
                                                             197:16
                                                             203:5-204:1
                             197:17-199:12                   207:7-
                                                             211:21
                                               R, S, H,      117:10-21
                                               UP, F         Exhibit 13     T, MS, H
                                                              194:3-
                                                             197:16
                                                             203:5-204:1
                              200:2-202:15                   207:7-
                                                             211:21
                                                R, S, H,     117:10-21
                                               UP, F         Exhibit 13     T, MS, H
                                                              194:3-
                                                             197:16
                                                             203:5-204:1
                              205:17-207:6                   207:7-
                                                             211:21
                                               R, S, H,      117:10-21
                                               UP, F         Exhibit 13     T, MS, H
                                                              259:13-
                             241:21-251:20      R, S, H,     261:1
                                               UP, F         262:5-267:5    T, MS

                                                   24
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 26 of 35



                                                               Plaintiffs'
                                                                 Cross-
                                                              Designation Defendants'
                                                               Page/Line   Objection to
                        Designation Page/Line   Plaintiffs'     (Exhibit      Cross-      Court
 Witness Name               (Exhibit No.)*      Objections1       No.)     Designation    Ruling
                                                               259:13-
                               254:10-257:8                   261:1
                                                S, H, R       262:5-267:5 T, H, Arg.
                                 258:12-19      S, H
                                 Exhibit 5      R, UP
                                 Exhibit 6      N
                                 Exhibit 8      N
                                 Exhibit 9      N
                                 Exhibit 10     N
                                 Exhibit 11     N
XBT 30(B)(6) (6-
                                  6:11-113
    28-18)                                      N
                                                F, S, Best
                                   7:3-21
                                                Ev, H
                                                F, S, Best
                                 7:24 – 8:3     Ev, H, R,
                                                UP
                                                F, S, Best
                                   8:11-14      Ev, H, R,
                                                UP
                                                F, S, Best
                               8:16 – 12:24     Ev, H,
                                                Argu, R, UP
                                                               15:23-
                               13:21 – 15:22
                                                R, UP, F      16:11       N
                                 17:11-17       R, UP, F      17:18-24    N
                               17:24 – 20:23    R, UP, F
                                  22:5-12       R, UP, F
                               22:21 – 28:22    R, UP, F
                                30:19 – 34:1    R, UP, F, S
                                  34:7-14       R, S, C     34:15-19      N
                                 34:20-25       R, S, C     35:1          N
                                  35:5-10       R, S        35:11-13      R
                                 35:16-19       R, UP, F
                                  37:1-17       R, UP, S, F
                                 37:21-24       R, UP, S, F 37:18-20      N
                                  38:1-24       R, UP, S, F 38:25-39:9    R
                                39:17 – 40:6    Arg, R, UP,
                                                    25
     4829-9362-5207v.1 0100812-000009
     4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 27 of 35



                                                             Plaintiffs'
                                                               Cross-
                                                            Designation    Defendants'
                                                             Page/Line     Objection to
                       Designation Page/Line    Plaintiffs'   (Exhibit       Cross-       Court
Witness Name               (Exhibit No.)*      Objections1      No.)       Designation    Ruling
                                               S, F
                              40:17 – 41:4     R, UP, S, F 41:5-6          R
                                41:7-13        R, UP, S, F 41:14-42:2      R
                              42:1 – 45:15     R, UP, S, F
                                               R, UP, S, F,
                              46:1 – 50:25
                                               M
                                               R, UP, S, F,
                              53:13 – 55:16
                                               Arg, M
                                               R, UP, S, F,
                              55:19 – 56:12
                                               Arg, M
                                               R, UP, S, F,
                              56:16 – 57:4
                                               Arg
                                               R, UP, F,
                               57:6 – 60:9
                                               Arg           60:10-62:8    N
                              62:16 – 68:19    R, UP, F, S
                              69:14 – 71:22    R
                               72:5 – 73:12    R             73:16-18      N
                               73:19 – 74:1    R
                                74:9 – 75:7    R
                                 75:11-18      R
                              76:12 – 77:11    R
                                 77:17-23      R
                                  78:1-18      R
                              78:23 – 79:25    R
                                  80:4-15      R
                               82:13 – 84:4    R
                              84:24 – 86:21    R, M, S       86:22-87:3    N
                                  87:4-22      R, S, M       87:23-88:1    N
                                  88:2-23      R
                              88:25 – 89:22    R
                                               R, S, Leg.,
                                 96:11-25
                                               M, F
                                98:12-20       R, Leg.
                              99:7 – 100:13    R, UP, H, S 102:1-3         N
                                102:4-16       R, UP, H, S 102:17-19       N
                                103:01:00      R, C
                                104:1-12       R            104:14-17      C, UP

                                                   26
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 28 of 35



                                                             Plaintiffs'
                                                               Cross-
                                                            Designation    Defendants'
                                                             Page/Line     Objection to
                       Designation Page/Line    Plaintiffs'   (Exhibit       Cross-       Court
Witness Name               (Exhibit No.)*      Objections1      No.)       Designation    Ruling
                                               R, Best Ev,
                                105:22-23
                                               H
                                106:4-13       R
                                 108:5-7       R
                              108:9 – 109:1    R
                               109:17-25       R, UP         109:10-16     C, UP
                                               R, Best Ev,
                                 110:5-12
                                               H
                                               C, S, Best
                                 111:1-13
                                               Ev, H
                                               R, C, UP,
                             113:19 – 112:7    M, H, Best
                                               Ev
                                               R, C, UP,
                                112:10-14      M, H, Best
                                               Ev            112:8-9       N
                                               R, C, UP,
                             112:22 – 113:1    M, H, Best    112:15-
                                               Ev           113:5          N
                                               R, C, UP,
                                 113:9-14      M, H, Best
                                               Ev
                                               R, C, UP,
                             113:20 – 116:9    M, H, Best
                                               Ev           113:15-18      N
                                117:2-7        R
                              129:5-132:24     R             133:4-7       N
                                                            135:19-
                              134:7-135:18
                                               R            136:3
                                138:11-22      R
                                 139:7-24      R, UP
                                140:10-17      R, UP, S, H
                                 141:1-10      R, UP, S, H
                                 142:4-19      R, UP, S, H
                                               R, UP, S,
                              143:17-146:6
                                               H, F, M, C
                                                             150:13-
                             147:11-150:12     R, UP, Arg, 151:12
                                               S, H         Exhibit 11     N
                                                   27
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
 Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 29 of 35



                                                                Plaintiffs'
                                                                  Cross-
                                                               Designation Defendants'
                                                                Page/Line    Objection to
                         Designation Page/Line   Plaintiffs'     (Exhibit      Cross-       Court
 Witness Name                (Exhibit No.)*      Objections1       No.)      Designation    Ruling
                                                               153:17-
                               151:13-153:16
                                                 R, UP         154:1        R
                                  Exhibit 2      R
                                  Exhibit 3      R
                                  Exhibit 5      R, UP
                                  Exhibit 6      R, UP
                                  Exhibit 7      R, UP
                                  Exhibit 8      R, UP
                                  Exhibit 9      R, UP
                                  Exhibit 10     R, UP
Constantin                                       R, UP. H,
                                  4:5-84:25
Luchian                                          F, S, T,
                                    AG 13        R, UP, H, F
                                    AMA 1        R, UP, H, F
                                     CF 1        R, UP, H, F
                                     CF 2        R, UP, H, F
                                     CF 3        R, UP, H, F
                                     CF 4        R, UP, H, F
                                                  R, UP, H,
                                     DP 1
                                                 F
                                     HT 1        R, UP, H, F
                                     HY 1        R, UP, H, F
                                                  R, UP, H,
                                         IP 1
                                                 F
                                    WCZ 1        R, UP, H, F
DAVID
                                  12:1-58:7
KRAMER                                           R
                                                 R, UP, F, S, 127:19-
                                75:17-127:13
                                                 T, H         128:1         C, UP
                                  Exhibit 1      R, UP
                                  Exhibit 2      N
                                  Exhibit 3      N
                                  Exhibit 4      N
                                  Exhibit 5      N
                                  Exhibit 6      N
JEFFREY
                                  Exhibit 1
ANDERSON                                         R, UP

                                                     28
      4829-9362-5207v.1 0100812-000009
      4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 30 of 35



                                                                              Plaintiffs'
                                                                                Cross-
                                                                             Designation         Defendants'
                                                                              Page/Line          Objection to
                       Designation Page/Line              Plaintiffs'          (Exhibit            Cross-                 Court
 Witness Name              (Exhibit No.)*                 Objections1            No.)            Designation              Ruling
                             Exhibit 6                    C, F, R, F
DAVID
                                Exhibit 1
KAPLAN2                                                   R, H
                               Exhibit 2                  R, H
                               Exhibit 3                  H
                               Exhibit 4                  H
                               Exhibit 5                  H
                               Exhibit 6                  H
                               Exhibit 7                  H
                               Exhibit 8                  H
                               Exhibit 9                  H
                               Exhibit 10                 H
                               Exhibit 11                 H, R, UP
                               Exhibit 12                 H, R, UP
                               Exhibit 13                 H, R, UP
                               Exhibit 14                 H, R, UP
                               Exhibit 15                 H, R, UP
                               Exhibit 16                 H, R, UP
                               Exhibit 17                 H
                               Exhibit 18                 H
                            P-P001536-1539                UP, R
ANTHONY                                                   R, UP, H,          Cole
                                Exhibit 1
FERRANTE3                                                 Daubert            Report
                                                          R, UP, H,          Cole
                                 Exhibit 2
                                                          Daubert            Report
                                                          R, UP, H,          Cole
                                 Exhibit 3
                                                          Daubert            Report
                                                          R, UP, H,          Cole
                                 Exhibit 4
                                                          Daubert            Report
                                                          R, UP, H,          Cole
                                 Exhibit 5
                                                          Daubert            Report
                                                          R, UP, H,          Cole
                                 Exhibit 6
                                                          Daubert            Report
                                 Exhibit 7                R, UP, H,          Cole

    2Kaplan did not have a deposition, so Plaintiffs assume that these exhibits refer to the exhibits to his expert report.
    3It is apparent that these Exhibits refer to Ferrante’s exhibits to his report, and not to the exhibits to his deposition.
    Plaintiffs have accordingly responded on this assumption.
                                                                29
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 31 of 35



                                                               Plaintiffs'
                                                                 Cross-
                                                              Designation    Defendants'
                                                               Page/Line     Objection to
                       Designation Page/Line    Plaintiffs'     (Exhibit       Cross-       Court
Witness Name               (Exhibit No.)*      Objections1        No.)       Designation    Ruling
                                               Daubert        Report
                                 Exhibit 8     R, UP, H,      Cole
                                               Daubert        Report
                                 Exhibit 9     R, UP, H,      Cole
                                               Daubert        Report
                                               R, UP, H,      Cole
                                Exhibit 10
                                               Daubert        Report
                                               R, UP, H,      Cole
                                Exhibit 11
                                               Daubert        Report
                                               R, UP, H,      Cole
                                Exhibit 12
                                               Daubert        Report
                                               R, UP, H,      Cole
                                Exhibit 13
                                               Daubert        Report
                                               R, UP, H,      Cole
                                Exhibit 14
                                               Daubert        Report
                                               R, UP, H,      Cole
                                Exhibit 15
                                               Daubert        Report
                                               R, UP, H,      Cole
                                Exhibit 16
                                               Daubert        Report
                                               R, UP, H,      Cole
                                Exhibit 17
                                               Daubert        Report
                                               R, UP, H,      Cole
                                Exhibit 18
                                               Daubert        Report
                                               R, UP, H,      Cole
                                Exhibit 19
                                               Daubert        Report
                                               R, UP, H,      Cole
                                Exhibit 20
                                               Daubert        Report
                                               R, UP, H,      Cole
                                Exhibit 21
                                               Daubert        Report
                                               R, UP, H,      Cole
                                Exhibit 22
                                               Daubert        Report
                                               R, UP, H,      Cole
                                Exhibit 23
                                               Daubert        Report
                                               R, UP, H,      Cole
                                Exhibit 24
                                               Daubert        Report
                                               R, UP, H,      Cole
                                Exhibit 25
                                               Daubert        Report
                                               R, UP, H,      Cole
                                Exhibit 26
                                               Daubert        Report

                                                   30
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
 Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 32 of 35



                                                                Plaintiffs'
                                                                  Cross-
                                                               Designation    Defendants'
                                                                Page/Line     Objection to
                        Designation Page/Line    Plaintiffs'     (Exhibit       Cross-       Court
 Witness Name               (Exhibit No.)*      Objections1        No.)       Designation    Ruling
                                                R, UP, H,      Cole
                                 Exhibit 27
                                                Daubert        Report
                                                R, UP, H,      Cole
                                 Exhibit 28
                                                Daubert        Report
ERIC COLE                        Exhibit 1      N
                                 Exhibit 3      R, H
ALEXSEJ
GUBAREV
                                   AG-4A
04/13/18 &
06/16/18                                        R
                                 AG-4B          R
                                 AG-4D          UP, R
                                  AG-6          UP, R, H
                                  AG-8          UP, R, H
                                 AG-10          N
                                AG DX-2         L
                                AG-DX-3         N
                                AG-DX-4         R
                                AG-DX-5         L, R
                                AG-DX-6         R
                                AG-DX-7         R
                                AG-DX-8         R
                                AG-DX-9         N
                                AG-DX-10        R
                                AG-DX-11        R
                                AG-DX-12        N
                                 AM-1           UP, R, A
                                 AW-1           UP, R, A, H
                                 AW-2           UP, R, A, H
                                 AW-3           UP, R, A, H
                                 AW-5           UP, R, A, H
                                 AW-7           UP, R, A
                                 AW-8           UP, R, A
                                 AW-11          UP, R, A
                                                UP, R, A,
                                   AW-15
                                                H
                                  AWM-1         UP, R, A,
                                                    31
     4829-9362-5207v.1 0100812-000009
     4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 33 of 35



                                                               Plaintiffs'
                                                                 Cross-
                                                              Designation    Defendants'
                                                               Page/Line     Objection to
                       Designation Page/Line    Plaintiffs'     (Exhibit       Cross-       Court
Witness Name               (Exhibit No.)*      Objections1        No.)       Designation    Ruling
                                               H
                                   BC-1        R
                                               UP, R, A,
                                   EH-3
                                               H
                                               UP, R, A,
                                  EH-3A
                                               H
                                               UP, R, A,
                                   HA-1
                                               H, F
                                               UP, R, A,
                                   HA-4
                                               H, F
                                  INT-1        N
                                  INT-2        UP, R
                                  INT-7        UP, R
                                  MB-1         UP, R
                                  MB-4         UP, R
                                  MB-5         UP, R
                                  MB-8         UP, R
                                  MB-9         UP, R
                                  MB-11        UP, R
                                  MB-19        UP, R
                                               UP, R, A,
                                   MC-1
                                               H
                                               UP, R, A,
                                   MC-2
                                               H
                                   N-1         UP, R, F, A
                                   N-2         UP, R, F, A
                                   N-3         UP, R, F, A
                                   N-5         UP, R, F, A
                                   N-6         UP, R, F, A
                                   N-7         UP, R, F, A
                                   N-10        UP, R, F, A
                                   N-11        UP, R, F, A
                                   N-14        UP, R, F, A
                                   N-15        UP, R, F, A
                                   PR-1        R
                                   PR-2        R
                                   PR-4        R

                                                   32
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 34 of 35



                                                               Plaintiffs'
                                                                 Cross-
                                                              Designation    Defendants'
                                                               Page/Line     Objection to
                       Designation Page/Line    Plaintiffs'     (Exhibit       Cross-       Court
Witness Name               (Exhibit No.)*      Objections1        No.)       Designation    Ruling
                               PR-5            R, H
                               PR-6            R
                               PR-7            N
                               PR-9            R
                              PR-38            R
                              PR-39            R
                              PR-83            R
                                               R, H, A,
                                   PV-2
                                               UP
                                               R, H, A,
                                   PV-3
                                               UP
                                               R, H, A,
                                   PV-4
                                               UP
                                               R, H, A,
                                   PV-5
                                               UP
                                               R, H, A,
                                   PV-6
                                               UP
                                               R, H, A,
                                   PV-7
                                               UP
                                               R, H, A,
                                   PV-8
                                               UP
                                               R, H, A,
                                   PV-9
                                               UP
                                               R, H, A,
                                  PV-12
                                               UP
                                               R, H, A,
                                  PV-15
                                               UP
                                               R, H, A,
                                  PX-33
                                               UP
                                               R, H, A,
                                  PX-34
                                               UP
                                               R, H, A,
                                  PX-37
                                               UP
                                               R, H, A,
                                  PX-39
                                               UP
                                               R, H, A,
                                  PX-43
                                               UP
                                               R, H, A,
                                  PX-47
                                               UP

                                                   33
    4829-9362-5207v.1 0100812-000009
    4834-4007-4360v.1 0107109-000005
 Case 0:17-cv-60426-UU Document 237-7 Entered on FLSD Docket 10/09/2018 Page 35 of 35



                                                                Plaintiffs'
                                                                  Cross-
                                                               Designation    Defendants'
                                                                Page/Line     Objection to
                        Designation Page/Line    Plaintiffs'     (Exhibit       Cross-       Court
 Witness Name               (Exhibit No.)*      Objections1        No.)       Designation    Ruling
                                                R, H, A,
                                   PX-48
                                                UP
                                                R, H, A,
                                   PX-53
                                                UP
                                                R, H, A,
                                   PX-81
                                                UP
                                                R, H, A,
                                   PX-107
                                                UP
                                                R, H, A,
                                   PX-108
                                                UP
                                                R, H, A,
                                   PX-109
                                                UP
                                                R, H, A,
                                   PX-112
                                                UP
                                                R, H, A,
                                   PX 116
                                                UP
                                                R, H, A,
                                  PX–117
                                                UP
                           Benjamin.Smith
Ben Smith              PLAINTIFF.EXHIBIT1       H
                           Benjamin.Smith
Ben Smith              PLAINTIFF.EXHIBIT4       N
                           Benjamin.Smith
Ben Smith              PLAINTIFF.EXHIBIT5       N
                           Benjamin.Smith
Ben Smith              PLAINTIFF.EXHIBIT7       H
                           Benjamin.Smith
Ben Smith              PLAINTIFF.EXHIBIT13      N
                           Benjamin.Smith
Ben Smith              PLAINTIFF.EXHIBIT14      R
                             Exhibit 3 –
Ken Bensinger           BuzzFeed_000017-21      N
                             Exhibit 8 –
Ken Bensinger           BuzzFeed_000022-28      N
                         Exhibit 9 – Garrison
                          email to Bensinger
Ken Bensinger            (No Bates Number)      N




                                                    34
     4829-9362-5207v.1 0100812-000009
     4834-4007-4360v.1 0107109-000005
